372 F.2d 92
John E. HONCHORCK, Appellant,v.DRAVO CORPORATION.
No. 16066.
United States Court of Appeals Third Circuit.
Argued Dec. 5, 1966.Decided Jan. 5, 1967.

Cosmos J. Reale, Pittsburgh, Pa., for appellant.
Bruce R. Martin, Pittsburgh, Pa., for appellee.
Before STALEY, Chief Judge, and McLAUGHLIN and FORMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This libel was tried on the theory that libellant was injured as a result of the negligent revving of the engines on respondent's vessel.  Libellant maintains that he was beaching his motorboat when respondent's vessel, the 'Freedom,' accelerated its engines causing waves or swells which, in turn, caused his small craft to pitch and strike him on the side of his face.  The district court, as the trier of fact, found the testimony of the sole liability witness, libellant's son, to be incredible and entered judgment for the respondent on the grounds that libellant had failed to establish the cause of the accident.  Issues of credibility are for the fact finder; such findings are not to be disturbed unless clearly erroneous.  Cf., M. W. Zack Metal Co. v. S.S. Birmingham City, 311 F.2d 334 (C.A.2, 1962), cert. denied, 375 U.S. 816, 84 S. Ct. 50, 11 L. Ed. 2d 51 (1963).  Our review of the record discloses nothing which would support a clearly-erroneous finding.


2
The judgment of the district court will be affirmed.